JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTH PERIOD ENDED JANUARY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) NOTICE OF NO AUDITOR REVIEW OF CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) (Unaudited) JANUARY 31, 2014 APRIL 30, 2013 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities (Note 4) Receivables Prepaid expenses Reclamation bonds (Note 6) Equipment (Note 5) Exploration and evaluation assets (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 11) Future reclamation provisions (Note 7) Equity Capital stock (Note 9) Reserves Deficit ) ) $ $ Nature of Operations and Going Concern (Note 1) Subsequent events (Note 15) Approved on March 24, 2014 on behalf of the Board of Directors: "Jay Sujir” Director “Chris Healey” Director Jay Sujir Chris Healey The accompanying notes are an integral part of these condensed interim consolidated financial statements. 1 JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in Canadian Dollars) (Unaudited) THREE MONTHS ENDED JANUARY 31, NINE MONTHS ENDED JANUARY 31, EXPENSES Audit and accounting $ Consulting - - Depreciation (Note 5) Director fees - - Exploration and evaluation (Note 6) Impairment of exploration and evaluation assets (Note 6) - - Insurance Interest (Note 7) Investor relations Legal Management fees Office and administration Project development costs - - Rent Share-based compensation (recovery) (Note 9) ) Transfer agent and filing fees Travel 40 Wages and salaries ) OTHER ITEMS Finance income - 39 Gain (loss) on foreign exchange ) ) Gain (loss) on asset disposition - - ) Other income - flow through premium (Note 8) - - - Unrealized gain (loss) on marketable securities (Note 4) ( 93,777
